COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00258-CV


David Glen Harris                          §    From the 96th District Court

                                           §    of Tarrant County (096-262265-12)
v.
                                           §    April 17, 2014

                                           §    Opinion by Justice Dauphinot
Ludene Harper

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot